 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ROADRUNNER INTERMODAL                       No.: 1:17-cv-01207-DAD-BAM, 1:17-cv-
     SERVICES, LLC, a Delaware limited           01056-DAD-BAM (consolidated)
12   liability company,
13                    Plaintiff,
                                                 ORDER DENYING PLAINTIFF AND
14          v.                                   COUNTER-DEFENDANT JEFFREY COX’S
                                                 MOTION FOR PARTIAL SUMMARY
15   T.G.S. TRANSPORTATION, INC., a              JUDGMENT
     California corporation, and DOES 1-10,
16
                      Defendants.
17                                               (Doc. No. 113)
18

19   JEFFREY COX,
20                    Plaintiff,
21          v.
22   ROADRUNNER INTERMODAL
     SERVICES, LLC, a Delaware limited
23   liability company, CENTRAL CAL
     TRANSPORTATION, LLC, a Delaware
24   limited liability company, and DOES 1
     through 50,
25
                      Defendants.
26

27

28
                                                 1
 1
         ROADRUNNER INTERMODAL
 2       SERVICES, LLC, a Delaware limited
         liability company,
 3
                          Counter-Plaintiff and
 4                        Defendant,
 5             v.
 6       JEFFREY COX,
 7                        Counter-Defendant and
                          Plaintiff.
 8

 9

10            The matter is before the court on plaintiff and counter-defendant Jeffrey Cox’s (“Cox”)
11   motion for partial summary judgment. (Doc. No. 113-1.) Cox moves for summary judgment in
12   his favor on his ninth cause of action, which seeks a declaratory judgment regarding the legality
13   of the non-competition provisions of the parties’ stock purchase agreement (“SPA”). (Id.) A
14   hearing on this motion was held on September 18, 2018. Attorney James Nelson appeared
15   telephonically on behalf of defendants Roadrunner Intermodal Services, LLC (“Roadrunner”) and
16   Central Cal Transportation (“Central Cal”). Attorney Howard Sagaser appeared on behalf of
17   Cox. Having reviewed the parties’ briefing and heard oral argument, and for the reasons that
18   follow, Cox’s motion for partial summary judgment will be denied.
19                                            BACKGROUND
20            The facts relevant for resolution of the pending motion for summary judgment are largely
21   undisputed and were discussed in the court’s prior order denying Roadrunner’s motion for a
22   preliminary injunction. (See Doc. No. 90 at 2–4.) In summary, Roadrunner, Central Cal, and
23   Cox, among other parties, entered into the SPA on November 2, 2012, in which Roadrunner
24   purchased all of the stock and assets of Central Cal and Double C Transportation, another
25   trucking company, for approximately $3.8 million.1 (Id.) The SPA also included an earn-out
26
     1
       Roadrunner is an industry leader in providing regional and national drayage services throughout
27   the United States. (Doc. No. 22 at 3.) Central Cal is a smaller, regional trucking company that
     operates trucking routes within California, Nevada, and Oregon for clients throughout the
28
     country. (See Doc. No. 98 at ¶¶ 5–6.)
                                                      2
 1   payment to Cox if certain parameters were met. (Id. at 3.)
 2          The SPA included several provisions that are at issue in this action. (See Doc. No. 113-2
 3   at 5–8 (“SPA”).) First, the non-competition provisions of the agreement state that Cox is not
 4   permitted to acquire or work for or with any entity that engages in any facet of Central Cal’s
 5   businesses, or that competes with Roadrunner’s business. (SPA at § 7.4 (a)(i)(B).) Cox is also
 6   not permitted to use his special knowledge of Central Cal’s business to compete with Roadrunner
 7   in any aspect of Central Cal’s business. (Id. at § 7.4 (a)(i)(C).) The non-solicitation provision of
 8   the agreement prevents Cox from contacting Central Cal customers or inducing Central Cal
 9   employees from leaving the company. (Id. at § 7.4(a)(ii)(B)-(D).) The non-disclosure provision
10   prohibits Cox from disclosing Central Cal’s confidential or trade secret information. (Id. at §
11   7.4(a)(iii).) All of these provisions limit Cox’s conduct from the date of the closing until
12   December 31, 2017 throughout the entire United States. (See id. at § 7.4(a)(i).)
13          The SPA includes a savings provision that permits substitution of a different duration,
14   scope, or area, if a court finds that any of the restrictions imposed by the agreement are
15   unreasonable. (Id. at § 7.4(c).) Additionally, the SPA acknowledged that the protective
16   covenants are “necessary to protect the legitimate, protectable interests of [Central Cal] . . . [and]
17   the goodwill of the business of [Central Cal] and [Roadrunner] . . ..” (Id.) Attached to the SPA
18   was a legal opinion from Cox’s own counsel, stating that the SPA was “legal, valid and binding”
19   and enforceable against the sellers, including Cox. (Doc. No. 121-1 at 55.)
20          Cox began working for Central Cal after it was sold to Roadrunner. While there, in
21   February 17, 2017, Cox and another individual initiated a suit against Roadrunner over issues
22   related to the earn-out payment, which was not resolved through a mediation. (See Doc. No. 113-
23   1 at 5–6.) Central Cal terminated Cox on May 31, 2017. (Id. at 6.) On July 25, 2017, Cox filed a
24   complaint in Fresno County Superior Court asserting causes of action related to his allegedly
25   wrongful termination. (Id.) Cox accepted employment with T.G.S. Transportation, Inc.
26   (“T.G.S.”) beginning in July 2017. (Doc. No. 90 at 3.)
27          Previously in this litigation, the undersigned denied Roadrunner’s motion for a
28   preliminary injunction, granted T.G.S.’s motion to consolidate this case with Cox v. Roadrunner
                                                         3
 1   Intermodal Services, LLC, et al., No. 1:17-cv-01207-DAD-BAM (E.D. Cal.), and granted Cox’s
 2   motion to intervene. (Doc. No. 90.) This action, which was filed on March 5, 2018, now
 3   proceeds on Cox’s first amended complaint (“FAC”) against Roadrunner, Central Cal, and
 4   unidentified Doe defendants. (Doc. No. 98.) On May 10, 2018, both Roadrunner and Central Cal
 5   filed answers to Cox’s FAC, and Roadrunner also filed a counterclaim. (Doc. Nos. 107, 108.)
 6   On July 18, 2018, Cox filed a motion for partial summary judgment as to his claims against
 7   Roadrunner. (Doc. No. 113.) On September 4, 2018, Roadrunner filed an opposition to that
 8   motion. (Doc. No. 121.) On September 11, 2018, Cox filed a reply in support of his motion for
 9   partial summary judgment. (Doc. No. 124.)
10                                         LEGAL STANDARD
11          Summary judgment is appropriate when the moving party “shows that there is no genuine
12   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
13   R. Civ. P. 56(a).
14          In summary judgment practice, the moving party “initially bears the burden of proving the
15   absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387
16   (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party
17   may accomplish this by “citing to particular parts of materials in the record, including
18   depositions, documents, electronically stored information, affidavits or declarations, stipulations
19   (including those made for purposes of the motion only), admissions, interrogatory answers, or
20   other materials” or by showing that such materials “do not establish the absence or presence of a
21   genuine dispute, or that an adverse party cannot produce admissible evidence to support the
22   fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). When the non-moving party bears the burden of proof at
23   trial, as plaintiff does here, “the moving party need only prove that there is an absence of
24   evidence to support the non-moving party’s case.” Oracle Corp., 627 F.3d at 387 (citing
25   Celotex, 477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B). Indeed, summary judgment
26   should be entered, after adequate time for discovery and upon motion, against a party who fails
27   to make a showing sufficient to establish the existence of an element essential to that party’s
28   case, and on which that party will bear the burden of proof at trial. See Celotex, 477 U.S. at 322.
                                                       4
 1   “[A] complete failure of proof concerning an essential element of the nonmoving party’s case
 2   necessarily renders all other facts immaterial.” Id. at 322–23. In such a circumstance, summary
 3   judgment should be granted, “so long as whatever is before the district court demonstrates that
 4   the standard for the entry of summary judgment . . . is satisfied.” Id. at 323.
 5          If the moving party meets its initial responsibility, the burden then shifts to the opposing
 6   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
 7   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the
 8   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
 9   of its pleadings but is required to tender evidence of specific facts in the form of affidavits or
10   admissible discovery material in support of its contention that the dispute exists. See Fed. R.
11   Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11; Orr v. Bank of Am., NT & SA, 285 F.3d 764,
12   773 (9th Cir. 2002) (“A trial court can only consider admissible evidence in ruling on a motion
13   for summary judgment.”). The opposing party must demonstrate that the fact in contention is
14   material, i.e., a fact that might affect the outcome of the suit under the governing law, see
15   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec.
16   Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e., the
17   evidence is such that a reasonable jury could return a verdict for the non-moving party, see
18   Anderson, 477 U.S. at 250; Wool v. Tandem Computs. Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
19          In the endeavor to establish the existence of a factual dispute, the opposing party need not
20   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
21   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at
22   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce
23   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”
24   Matsushita, 475 U.S. at 587 (citations omitted).
25          “In evaluating the evidence to determine whether there is a genuine issue of fact,” the
26   court draws “all inferences supported by the evidence in favor of the non-moving party.” Walls
27   v. Cent. Contra Costa Cty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). It is the opposing
28   party’s obligation to produce a factual predicate from which the inference may be drawn. See
                                                         5
 1   Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d, 810 F.2d
 2   898, 902 (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do
 3   more than simply show that there is some metaphysical doubt as to the material facts. . . . Where
 4   the record taken as a whole could not lead a rational trier of fact to find for the non-moving party,
 5   there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).
 6                                 REQUEST FOR JUDICIAL NOTICE
 7           Cox requests judicial notice of four documents that appear on the public docket in this
 8   case: (1) Roadrunner’s complaint against T.G.S., filed August 7, 2017 (Doc. No. 1); (2) Cox’s
 9   opposition to the motion for preliminary injunction, filed October 24, 2017 (Doc. No. 50); (3) this
10   court’s order issued February 6, 2018 (Doc. No. 90); (4) Cox’s FAC, filed March 5, 2018 (Doc.
11   No. 98). (Doc. No. 113-4 at 2.) Additionally, Cox requests judicial notice of the indictment
12   returned in United States v. Naggs, et al., 2:18-cr-00130-LA-NJ (E.D. Wis.) on June 12, 2018.
13   (Id. at 2.)
14           Pursuant to the Federal Rule of Evidence 201(b), a court may “judicially notice a fact that
15   is not subject to reasonable dispute because it: (1) is generally known within the trial court’s
16   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
17   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Public records are properly
18   the subject of judicial notice because the contents of such documents contain facts that are not
19   subject to reasonable dispute, and the facts therein “can be accurately and readily determined
20   from sources whose accuracy cannot reasonably be questioned.” Id.; see also Intri-Plex Techs. v.
21   Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007).
22           Here, the first four documents for which Cox requests judicial notice are all documents
23   that have been filed in this case. “It is well established that a court may take judicial notice of its
24   own records.” United States v. Author Servs., Inc., 804 F.2d 1520, 1523 (9th Cir. 1986),
25   amended, 811 F.2d 1264 (9th Cir. 1987), overruled on other grounds by United States v. Jose,
26   131 F.3d 1325 (9th Cir. 1997) (citing Shuttlesworth v. City of Birmingham, 394 U.S. 147, 157
27   (1969)). Though the court will grant Cox’s unopposed request for judicial notice, the parties are,
28   however, “advised for future reference that [they] need not seek judicial notice of documents filed
                                                         6
 1   in the same case.” Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal.
 2   2015) (citing NovelPoster v. Javitch Canfield Grp., 140 F. Supp. 3d 954, 960 (N.D. Cal. 2014)).
 3          However, the court declines to take judicial notice of the indictment brought against Bret
 4   Naggs and Mark Wogsland in the Eastern District of Wisconsin, without prejudice to its renewal.
 5   Roadrunner argues that judicial notice of this document should be denied because it is irrelevant
 6   to Cox’s motion for partial summary judgment. (Doc. No. 121-3 at 2.) The court agrees. The
 7   indictment is not discussed in either Cox’s motion or reply, and its relevance to the pending
 8   motion is certainly not apparent to the court. See Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406,
 9   1410 n.2 (9th Cir. 1990) (declining to take judicial notice of a document that is irrelevant to
10   deciding the matter at issue).2
11                                             DISCUSSION
12   A.     Choice of Law
13          As noted above, Cox seeks summary judgment on his ninth cause of action which seeks
14   declaratory judgment regarding the legality of the non-competition provisions of the SPA. (Doc.
15   No. 113-1.) At the outset, the parties dispute whether this court should apply the Delaware choice
16   of law provision contained in the SPA. Cox argues that the SPA should be evaluated under
17   California law, despite its choice of law provision stating that Delaware law will apply and,
18   alternatively, argues that the SPA is unenforceable under Delaware law. (Doc. No. 113-1 at 7–
19   13.) Roadrunner argues that the parties’ Delaware choice of law provision is valid and should
20   apply, but that the SPA is enforceable even under California law. (Doc. No. 121 at 9–15.)
21          Ordinarily, a federal court exercising diversity jurisdiction must apply the substantive law
22   of the state in which the court sits, except in matters governed by the U.S. Constitution or federal
23   statutes. Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Accordingly, this court must apply
24   California law in determining whether Delaware’s or California’s doctrine on non-competition
25   agreements is appropriately applied here. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S.
26
     2
       If the indictment were relevant, the court could take judicial notice of it without taking judicial
27   notice of the truth of the factual allegations contained therein. See Lee v. City of Los Angeles, 250
     F.3d 668, 690 (9th Cir. 2001) (although the court can take judicial notice of undisputed matters of
28
     public record, the court cannot take judicial notice of disputed facts stated in public records).
                                                         7
 1   487, 496 (1941) (finding that “[t]he conflict of laws rules to be applied by the federal court in
 2   Delaware [sitting in diversity] must conform to those prevailing in Delaware’s state courts.”);
 3   Patton v. Cox, 276 F.3d 493, 495 (9th Cir. 2002) (“When a federal court sits in diversity, it must
 4   look to the forum state’s choice of law rules to determine the controlling substantive law.”)
 5   (citing Klaxon, 313 U.S. at 496); Muldoon v. Tropitone Furniture Co., 1 F.3d 964, 967 (9th Cir.
 6   1993) (“As a federal court exercising its diversity jurisdiction, the Illinois district court would
 7   have applied the substantive law of Illinois, including Illinois’ choice-of-law rules and its statutes
 8   of limitation.”).
 9             When a contract includes a choice of law provision, California courts—adopting the
10   principles set forth in § 187(2) of the Restatement (Second) of Conflicts of Laws—apply the
11   substantive law designated by the contract unless (a) the designated state has no substantial
12   relationship to the parties or the transaction, or (b) application of the law of the designated state
13   would be contrary to a fundamental policy of the forum state. Application Grp., Inc. v. Hunter
14   Grp., Inc., 61 Cal. App. 4th 881, 896 (1998) (citing S. A. Empresa De Viacao Aerea Rio
15   Grandense v. Boeing Co., 641 F.2d 746, 749 (9th Cir. 1981)); see also Nedlloyd Lines B.V. v.
16   Superior Court, 3 Cal. 4th 459, 464–66, 467 n.5 (1992) (reaffirming this approach). When
17   application of a choice of law provision would result in the contravention of California’s public
18   policy, the contract provision can be ignored to the extent necessary to preserve public policy.
19   Restatement (Second) of Conflicts of Laws § 187(2)(b); see also S. A. Empresa, 641 F.2d at 749–
20   50 (citing Frame v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 20 Cal. App. 3d 668, 673
21   (1971)); Ruiz v. Affinity Logistics Corporation, 667 F.3d 1318, 1323 (9th Cir. 2012).
22             Here, Cox argues that the court cannot apply Delaware law as designated by the choice of
23   law provision of the agreement because the parties have no relationship to Delaware and
24   applying a Delaware choice of law provision in this instance would enforce a non-competition
25   provision that contravenes California public policy. (Doc. No. 113-1 at 8–9.) Roadrunner
26   counters that the SPA falls under California Business and Professions Code § 16601, which is an
27   exception to California’s general prohibition against non-competition agreements. (Doc. No. 121
28   at 10.)
                                                         8
 1          In this case Delaware has a substantial relationship to the contract parties and transactions
 2   at issue, because Central Cal and Roadrunner are both Delaware limited liability companies. See
 3   Hatfield v. Halifax PLC, 564 F.3d 1177, 1183 (9th Cir. 2009) (“The fact that Halifax is a United
 4   Kingdom company is sufficient to establish a substantial relationship between England and the
 5   parties, such that there is a reasonable basis for applying the English choice of law provision.”);
 6   Am. Boat Racing Ass’n v. Richards, No. 2:14-CV-1909-KJM-KJN, 2015 WL 1320956, at *4
 7   (E.D. Cal. Mar. 24, 2015), report and recommendation adopted, 2015 WL 13158314 (E.D. Cal.
 8   June 30, 2015) (finding a reasonable basis for a Washington choice of law provision because it
 9   was plaintiff’s state of incorporation and principal place of business).
10          Therefore, the court must evaluate whether adhering to the Delaware choice of law
11   provision in the SPA would be contrary to a fundamental policy of California. Moreover, if it is
12   determined that the application of a choice of law provision is contrary to the fundamental policy
13   of the forum state, in this instance California,
14                  a court can decline to enforce the parties’ contractual choice-of-law
                    provision only if the interests of the forum state are “materially
15                  greater” than those of the chosen state, and the forum state’s interests
                    would be more seriously impaired by enforcement of the parties’
16                  contractual choice-of-law provision than would the interests of the
                    chosen state by application of the law of the forum state.
17

18   Application Grp., 61 Cal. App. 4th at 898–99 (emphasis in original).
19          1.      Whether Delaware Law Is Contrary to a Fundamental Policy in California
20          At least implicitly, the parties appear to acknowledge that there is a conflict between
21   Delaware and California law regarding the enforceability of the non-competition clause of the
22   SPA. Under Delaware law, the validity and enforceability of a non-competition agreement turns
23   on its reasonableness. See, e.g., Cont’l Warranty, Inc. v. Warner, 108 F. Supp. 3d 256, 259 n.2
24   (D. Del. 2015) (“To be enforceable, a covenant not to compete must (1) meet general contract law
25   requirements, (2) be reasonable in scope and duration, both geographically and temporally, (3)
26   advance a legitimate economic interest of the party enforcing the covenant, and (4) survive a
27   balance of the equities.”) (citing All Pro Maids, Inc. v. Layton, 2004 WL 1878784, at *5 (Del. Ch.
28   Aug. 9, 2004) aff’d, 880 A.2d 1047 (Del. 2005)); Kan-Di-Ki, LLC v. Suer, No. CV 7937-VCP,
                                                      9
 1   2015 WL 4503210, at *19 (Del. Ch. July 22, 2015); Tristate Courier & Carriage, Inc. v.
 2   Berryman, 2004 WL 835886, at *10 (Del. Ch. Apr. 15, 2004). In contrast, California law
 3   generally prohibits contractual provisions “by which anyone is restrained from engaging in a
 4   lawful profession, trade, or business of any kind.” Cal. Bus. & Prof. Code § 16600. This
 5   California rule is intended to protect an individual’s right to engage in employment and
 6   businesses of their choosing. Edwards v. Arthur Andersen LLP, 44 Cal. 4th 937, 946 (2008)
 7   (citing Metro Traffic Control, Inc. v. Shadow Traffic Network, 22 Cal. App. 4th 853, 859 (1994)
 8   and Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514, 1520 (1997)); see also Advanced Bionics Corp.
 9   v. Medtronic, Inc., 29 Cal. 4th 697, 706 (2002) (“California has a strong interest in protecting its
10   employees from noncompetition agreements under section 16600.”).
11          Moreover, there has been a long developing trend among California courts of finding that
12   § 16600 represents a fundamental public policy interest in California that overrides contractual
13   choice of law provisions, at least with respect to such restrictive covenants. See Stryker Sales
14   Corp. v. Zimmer Biomet, Inc., 231 F. Supp. 3d 606, 621 (E.D. Cal. 2017) (concluding that
15   Michigan law is “contrary to a fundamental policy of California, with respect to . . . the non-
16   solicitation and non-competition provisions . . . , to the extent such provisions restrain an
17   individual from pursuing employment or businesses of his choosing.”); Arthur J. Gallagher &
18   Co. v. Lang, No. C 14-0909 CW, 2014 WL 2195062, at *3 (N.D. Cal. May 23, 2014) (“Applying
19   Illinois law to the parties’ contract would contravene California’s fundamental public policy
20   against the enforcement of non-competition and non-solicitation agreements.”); Latona v. Aetna
21   U.S. Healthcare Inc., 82 F. Supp. 2d 1089, 1093 (C.D. Cal. 1999) (“[P]rotection against restraint
22   of employment qualifies as a strong public policy in California.”); Scott v. Snelling & Snelling,
23   Inc., 732 F. Supp. 1034, 1041 (N.D. Cal. 1990) (applying California law to the question of
24   enforceability of covenants restricting competition in franchise agreements despite a choice of
25   law provision electing Pennsylvania law as controlling interpretation of the agreements);
26   Application Grp., 61 Cal. App. 4th at 900 (“[S]ection 16600 reflects a “strong public policy” of
27   the State of California.”); see also Gatsinaris v. ART Corp. Sols. Inc., No. SA CV 15-0741-DOC,
28   2015 WL 4208595, at *12 (C.D. Cal. July 10, 2015) (“California public policy dictates that §
                                                        10
 1   16600 applies” to a contract despite the presence of a Colorado choice-of-law provision); Frame,
 2   20 Cal. App. 3d at 673 (“We conclude from the California Supreme Court’s treatment of the
 3   problem that section 16600 does represent a ‘strong public policy’ of this state. Therefore, the
 4   agreement for application of New York law must not be allowed to defeat that policy.”). In light
 5   of these decisions reflecting this trend, this court concludes that application of Delaware law as
 6   called for in the choice of law provision of the SPA would be contrary to a fundamental policy of
 7   California.
 8          2.      Whether California’s Interests Are Materially Greater Than Those of Delaware
 9                  and Would Be More Seriously Impaired If Its Laws Were Not Applied
10          The court next turns to the relative interests of the two states to determine whether
11   California’s interests are materially greater than those of Delaware, and whether California would
12   be more seriously impaired if its laws were not applied here. It does not appear that Delaware has
13   any connection to this action aside from being the state where Roadrunner and Central Cal were
14   incorporated. Further, Cox is not a resident of Delaware, nor did Central Cal conduct any
15   business there. Though Roadrunner, as a national company, may potentially conduct business in
16   Delaware, that consideration has not been discussed by the parties as a reason to apply Delaware
17   law.
18          By contrast, California’s interests appear materially greater than that of Delaware’s in the
19   context of this case. In its complaint Roadrunner alleges that nearly all the events giving rise to
20   both Roadrunner’s and Cox’s causes of action occurred in California. Moreover, Roadrunner
21   conducts business in California and acquired Central Cal, which primarily operates trucking
22   routes in California. (See Doc. No. 22 at ¶¶ 3–4; 9–10.) This suit centers upon Cox’s
23   employment in California, first at Central Cal and then at another California trucking corporation,
24   T.G.S. At all times relevant to this action, Cox has been a resident of California. In light of these
25   facts, California would have a materially greater interest in ensuring that California employees
26   are not unlawfully restricted from freely pursuing their professions. See Application Grp., 61 Cal.
27   App. 4th at 900 (“The interests of the employee in his own mobility and betterment are deemed
28   paramount to the competitive business interests of the employers, where neither the employee nor
                                                       11
 1   his new employer has committed any illegal act accompanying the employment change.”)
 2   (quoting Diodes, Inc. v. Franzen, 260 Cal. App. 2d 244, 255 (1968)); see also id. at 901 (noting
 3   that § 16600 represents “a statement of California public policy which ensures that California
 4   employers will be able to compete effectively for the most talented, skilled employees in their
 5   industries, wherever they may reside.”).
 6          The court concludes that in this case, California’s interests are materially greater than
 7   those of Delaware and that California would be more seriously impaired if its laws were not
 8   applied. Accordingly, the court will disregard the Delaware choice of law provision in analyzing
 9   the enforceability of the non-competition provisions of the SPA and will instead apply California
10   law.
11   B.     California Law
12          California law generally prohibits contractual provisions “by which anyone is restrained
13   from engaging in a lawful profession, trade, or business of any kind.” Cal. Bus. & Prof. Code
14   § 16600. This law defaults to protecting an individual’s right to engage in the employment and
15   businesses of his or her choosing. Edwards, 44 Cal. 4th at 946 (citing Metro Traffic Control, Inc.
16   v. Shadow Traffic Network, 22 Cal. App. 4th 853, 859 (1994) and Morlife, Inc. v. Perry, 56 Cal.
17   App. 4th 1514, 1520 (1997)); see also Advanced Bionics Corp. v. Medtronic, Inc., 29 Cal. 4th
18   697, 706 (2002) (“California has a strong interest in protecting its employees from
19   noncompetition agreements under section 16600.”).
20          Roadrunner argues that the SPA is enforceable under an exception to California’s rule
21   against non-competition agreements because the sale of the Central Cal included goodwill. (Doc.
22   No. 121 at 7.) Section 16601 of the California Business and Professions Code provides:
23                  Any person who sells the goodwill of a business, or any owner of a
                    business entity selling or otherwise disposing of all of his or her
24                  ownership interest in the business entity . . . may agree with the buyer
                    to refrain from carrying on a similar business within a specified
25                  geographic area in which the business so sold, or that of the business
                    entity, division, or subsidiary has been carried on, so long as the
26                  buyer, or any person deriving title to the goodwill or ownership
                    interest from the buyer, carries on a like business therein.
27

28   Courts have found § 16601 to be a narrow exception to California’s rule against non-competition
                                                       12
 1   agreements which reflects the notion that it is unfair for a seller to engage in competition that
 2   would decrease the value of the asset sold, if sale of the business included the goodwill. Hill
 3   Med. Corp. v. Wycoff, 86 Cal. App. 4th 895, 902 (2001); see also CB Comedy Club, Inc. v.
 4   Improv W. Assocs., 553 F.3d 1277, 1290 (9th Cir. 2009) (broad covenants not to compete are
 5   invalid unless narrow exceptions apply, such as when the goodwill of a business is sold);
 6   Edwards, 44 Cal. 4th at 955 (“Noncompetition agreements are invalid under section 16600 in
 7   California, even if narrowly drawn, unless they fall within the applicable statutory exceptions of
 8   sections 16601, 16602, or 16602.5.”); Monogram Indus., Inc. v. Sar Indus., Inc., 64 Cal. App. 3d
 9   692, 698 (1976) (“In the case of the sale of the goodwill of a business it is ‘unfair’ for the seller to
10   engage in competition which diminishes the value of the asset he sold.”).
11          Roadrunner points to the plain language of the SPA, which indicates that the sale of
12   Central Cal included its goodwill. (See SPA at § 7.4(c), stating that “the Protective Covenants are
13   being entered into by [Cox] in connection with the sale by such Seller of the goodwill of the
14   business of the Entities pursuant to this Agreement.”) Cox counters this argument by contending
15   that “[t]here is a question whether Cox ever sold goodwill to Roadrunner . . .” but fails to direct
16   the court to any evidence supporting this contention. (Doc. No. 113-1 at 9.) At the hearing on the
17   pending motion, Cox’s counsel argued that Roadrunner “paid 100,000 [dollars] for all the assets
18   of the corporation . . .” and concluded that because goodwill was not allocated a specific amount
19   of that sale price, it was not included in the sale. (Doc. No. 129 at 12:12–19.)
20          Courts are to evaluate “all aspects of the sales arrangement” in determining if the “parties
21   had intended goodwill to be a part of the consideration in the sale of stock . . ..” Hill Med. Corp.,
22   86 Cal. App. 4th at 904. It is possible for courts to recognize a sale of goodwill in “situations in
23   which the parties have not allocated a specific portion of the purchase price to goodwill, and yet
24   the parties recognized that goodwill was part and parcel of the transaction involving a substantial
25   corporate interest.” Id. Specifically, “[w]here a covenant not to compete is executed as an
26   adjunct of a sale of a business there is an inference that the business had a ‘goodwill’ and that it
27   was transferred.” Monogram, 64 Cal. App. 3d at 701 (citing NewLife Scis., LLC v. Weinstock,
28   197 Cal. App. 4th 676, 688 (2011)).
                                                        13
 1          Here, the SPA cannot reasonably be interpreted as anything less than the sale of a
 2   substantial corporate interest of Central Cal to Roadrunner. Though it does not allocate a specific
 3   price to goodwill, the SPA clearly states that Roadrunner thereby acquired all of Central Cal and
 4   Double C’s debts, outstanding shares, and cash on hand, if any, for $3,850,000. (See Doc. No.
 5   121-1 at 10.) Further, the SPA’s failure to allocate a specific dollar amount to the purchase price
 6   of goodwill appears to be of no significance given that the agreement does not allocate a specific
 7   dollar amount to any other asset acquired as part of the transaction. (See Doc. Nos. 129 at 15,
 8   21:25.) Finally, the SPA states that it included non-competition provisions in connection with the
 9   sale of goodwill. (See SPA at § 7.4(c).) Because the non-competition agreement was executed as
10   an adjunct to the sale of a substantial corporate interest, the court infers that the sale included
11   goodwill. See Monogram, 64 Cal. App. 3d at 701. Therefore, the court interprets the parties’
12   SPA as one falling within the limited statutory exception of § 16601, which permits non-
13   competition agreements when the sale of a business includes goodwill. See Cal. Civ. Code
14   § 1638 (“The language of a contract is to govern its interpretation, if the language is clear and
15   explicit, and does not involve an absurdity.”).
16          Nonetheless, a non-competition agreement falling within the statutory exception of §
17   16601 is only enforceable “to the extent that it is reasonable and necessary in terms of time,
18   activity and territory to protect the buyer’s interest.” Campbell v. Bd. of Trs. of Leland Stanford
19   Junior Univ., 817 F.2d 499, 502 (9th Cir. 1987) (quoting Monogram, 64 Cal. App. 3d at 698).
20                  Section 16601’s exception serves an important commercial purpose
                    by protecting the value of the business acquired by the buyer. In the
21                  case of the sale of the goodwill of a business it is ‘unfair’ for the
                    seller to engage in competition which diminishes the value of the
22                  asset he sold. Thus, [t]he thrust of . . . section 16601 is to permit the
                    purchaser of a business to protect himself or itself against
23                  competition from the seller which competition would have the effect
                    of reducing the value of the property right that was acquired.
24

25   Strategix, Ltd. v. Infocrossing W., Inc., 142 Cal. App. 4th 1068, 1072–73 (2006) (internal
26   quotation marks and citations omitted); see also Alliant Ins. Servs., Inc. v. Gaddy, 159 Cal. App.
27   4th 1292, 1301 (2008) (section 16601 exists to “prevent the seller from depriving the buyer of the
28   full value of its acquisition, including the sold company’s goodwill”); Kaplan v. Nalpak Corp.,
                                                        14
 1   158 Cal. App. 2d 197, 201 (1958) (“The policy implicit in section 16601 . . . seems more nearly
 2   consistent with the common law rule under which the territorial limits for permissible operation
 3   of covenants in restraint of competition were co-extensive with the area in which the good will of
 4   the business in question had been established.”).
 5          1.      Territorial Limitations
 6          To determine whether this non-competition provision contravenes California law, the
 7   court must therefore evaluate whether it is reasonable and necessary to protect the value of
 8   Central Cal when it was transferred to Roadrunner. The non-competition provisions of the SPA
 9   prohibit Cox from owning, being employed by, or advising a business that engages in trucking
10   services anywhere within the United States until December 31, 2017. (See SPA at § 7.4(a)(i)(B).)
11   In short, under the agreement Cox is prohibited from working within the trucking industry
12   anywhere in the United States, except as an employee of Roadrunner or Central Cal. Roadrunner
13   argues that Central Cal’s customers spanned the entire United States,3 and therefore, a national
14   restriction in the non-competition provision “was and is necessary to protect the legitimate
15   interests of Roadrunner . . . against Cox.” (Doc. No. 121 at 12.) In the court’s view
16   Roadrunner’s argument in this regard misses the mark.
17          Here, the territorial scope of the non-competition provisions of the SPA go well beyond
18   what is necessary to protect the value of Roadrunner’s acquisition, including Central Cal’s
19   goodwill. This is because Central Cal cannot accurately be characterized as “carrying on” its
20   business nationwide simply due to the location of its customers, when Central Cal exclusively
21   provided transportation services in California, Nevada, and Oregon. Though Cox likely had
22   relationships with clients located throughout the United States, the evidence before the court
23   establishes that Central Cal business was built upon its ability to operate trucking routes
24   exclusively within three states. (See Doc. No. 124 at 5.) Therefore, any goodwill established by
25   Central Cal necessarily related to its ability to provide quality services in California, Nevada, and
26

27   3
       Roadrunner cites to Cox’s deposition, at which he testified: “We had customers in Chicago.
     We had customers in New Jersey. We had customers in New York. We had customers in Kansas
28
     City. I mean, everywhere.” (See Doc. No. 121-1 at 62.)
                                                     15
 1   Oregon. If Central Cal intended to expand its trucking routes beyond those three states, it would
 2   have to develop routes, infrastructure, and a reputation for providing quality transportation
 3   services in other locations. Therefore, preventing Cox from operating trucking routes outside of
 4   California, Nevada, and Oregon was much more restrictive than what was necessary to protect
 5   Central Cal’s goodwill.
 6          California courts do not adhere to the view that a company conducts business wherever its
 7   customers are located, regardless of whether its actual business activities take place there. See
 8   Swenson v. File, 3 Cal. 3d 389, 397 (1970) (“Nor do we think that defendant carried on business
 9   in Pasadena merely by performing occasional services in that city for a single client whose plant
10   was moved from Arcadia to Pasadena after it had retained defendant.”); Alliant, 159 Cal. App. 4th
11   at 1303 (“[I]n using the words ‘carry on a similar business,’ the [California] Legislature had in
12   mind the direct or indirect transaction or solicitation of substantial business activities in
13   competition with the covenantee . . . rather than the occurrence of isolated, occasional
14   transactions not substantially affecting the covenantee’s competition position.”) (citing Swenson,
15   3 Cal. 3d at 389). Here, there is no evidence before the court on summary judgment that Central
16   Cal conducted any substantive business activities outside of California, Nevada, and Oregon. All
17   of Central Cal’s trucking services were provided within those three states, even though clients
18   who contracted for those services were located throughout the country.
19          The undersigned acknowledges that courts have rejected especially narrow interpretations
20   of where a business is “carried on,” holding that the scope of protection is “not necessarily limited
21   to those [locations] in which it has maintained plants, warehouses, stores or other physical
22   structures.” Kaplan, 158 Cal. App. 2d at 200; see also Monogram, 64 Cal. App. 3d at 702 (“We
23   hold that in . . . section 16601 the area where a business is ‘carried on’ is not limited to the
24   locations of its buildings, plants and warehouses, nor the area in which it actually made sales.
25   The territorial limits are coextensive with the entire area in which the parties conducted all phases
26   of their business including production, promotional and marketing activities as well as sales.”)
27   Such decisions appear to caution against concluding that a company does not do business in an
28   area simply because it does not have physical structures in that area.
                                                        16
 1          However, such concerns do not warrant a finding that Central Cal conducted business
 2   throughout the country. In Monogram, the court found that a defendant was “doing business”
 3   nationwide when it manufactured products in California, promoted the products at trade shows
 4   and to federal agencies, and received orders from and sold products to clients located in
 5   California, New Mexico, Virginia, Michigan, Georgia, Illinois, Wisconsin, and Puerto Rico. 64
 6   Cal. App. 3d at 699. The court in Monogram rejected the defendant’s argument that the territorial
 7   extent of its goodwill was limited to the place of manufacture, despite other significant business
 8   activities engaged in throughout the country. Here, in contrast, Central Cal’s business was solely
 9   based on its abilities to provide intermodal services in California, Nevada, and Oregon.
10   Moreover, there is no evidence before the court that any significant business activities—including
11   production, promotion, marketing, and sales—occurred outside of these three states. Roadrunner
12   has not explained how Cox poses a threat of “depriving the buyer of the full value of its
13   acquisition, including the sold company’s goodwill . . .” if he were permitted to seek employment
14   in the trucking industry outside of the three states in which Central Cal operated. See Alliant, 159
15   Cal. App. 4th at 1301 (citing Strategix, 142 Cal. App. 4th at 1073). Upholding a non-competition
16   provision of nationwide breadth would bar Cox from “engaging in [his] business in places where
17   [he] poses little threat of undercutting the company [he] sold to the buyer.” Strategix, 142 Cal.
18   App. 4th at 1073.4 California law does not permit such all-encompassing non-competition
19   provisions under these circumstances.
20          2.      Temporal Limitations
21          Cox also argues that the sixty-two-month length of the non-competition provision of the
22   SPA is over broad. (Doc. No. 113-1 at 11.) The court disagrees. California courts have found
23   temporal restrictions of five years to be valid. See Alliant, 159 Cal. App. 4th at 1296 (finding
24   4
       The court interprets Cox’s motion for partial summary judgment merely as challenging the
25   legality of the non-competition provisions of the SPA, rather than that of the non-solicitation
     provisions. The parties have also not specifically advanced arguments addressing the
26   enforceability of the non-solicitation provisions of the SPA. Finally, courts have normally
     addressed non-competition and non-solicitation provisions separately. See Alliant, 159 Cal. App.
27   4th at 1306 (citing Strategix, 142 Cal. App. 4th at 1068). Therefore, the court concludes that the
     enforceability of the non-solicitation provision of the SPA is not before it for determination by
28
     way of the pending motion.
                                                       17
 1   non-competition and non-solicitation covenants imposing restrictions up to five years to be valid);
 2   Vacco Indus., Inc. v. Van Den Berg, 5 Cal. App. 4th 34, 49 (1992) (non-competition agreement of
 3   five years was fully enforceable); Monogram, 64 Cal. App. 3d at 696 (upholding a five-year non-
 4   competition covenant). Even if the court would be inclined to limit the restrictions strictly to five
 5   years, Cox does not dispute that he engaged in competitive behavior during that period.
 6   Accordingly, the court finds that the temporal limitation of the non-competition provisions in this
 7   case is not overbroad.
 8   C.     Contract Reformation
 9          Although the court has concluded that enforcing the non-competition provisions as written
10   in the SPA would contravene California law, it does not follow that the non-competition
11   provisions are void in their entirety. Under appropriate circumstances, courts in California are
12   empowered to modify contract provisions through reformation. Plaintiff argues that the court
13   should decline to modify the contract and instead, find it to be unenforceable in its entirety. (Doc.
14   No. 124 at 8.) Defendant contends only that the non-competition provisions are enforceable
15   under California law and has not argued for the reforming of the contract. (Doc. No. 121 at 13–
16   15.)
17          In general, “courts will not strike a new bargain for the parties ‘for the purposes of saving
18   an illegal contract.’” Strategix, 142 Cal. App. 4th at 1074 (quoting Kolani v. Gluska, 64 Cal.
19   App. 4th 402, 407 (1998)). However, this rule is not without exceptions. For instance, and
20   relevant here, California courts have reformed contracts and narrowly construed non-competition
21   agreements if they appeared in the context of the sale of goodwill. See Hill Med. Corp., 86 Cal.
22   App. 4th at 908 (indicating that it is appropriate to “save the covenant not to compete by
23   restructuring it . . . [if] an otherwise valid covenant covers an unreasonably large geographical
24   area or is unreasonably long in duration.”); Kolani, 64 Cal. App. 4th at 408 (“Several decisions
25   ‘saved’ covenants not to compete by narrowly construing them, but these covenants were
26   contained in agreements to sell goodwill, where such covenants are permitted under Business and
27   Professions Code section 16601.”); Gen. Paint Corp. v. Seymour, 124 Cal. App. 611, 614 (1932)
28   (affirming a trial court’s decision to limit the non-competition covenant only to Los Angeles
                                                       18
 1   County, despite the original contract’s prohibition on competitive activity throughout
 2   California)); see also Swenson, 3 Cal. 3d at 395 (modifying a covenant is permissible because
 3   “the rule of severability may be invoked to uphold defendant’s covenant to the extent that it falls
 4   within the limits permitted by section 16602”).
 5              While the undersigned recognizes that courts should generally be hesitant to reform the
 6   parties’ contract, the narrowing of the geographical scope of the non-competition provision is
 7   appropriate in this case. The court has already found that this non-competition provision was part
 8   of an agreement to sell a company and its goodwill and thus falls within one of the few
 9   exceptions to California’s general policy against non-competition agreements. See Cal. Bus. &
10   Prof. Code § 16601. Although the court has concluded that this non-competition provision is
11   impermissibly broad as written, a provision that would prevent Cox from competing with
12   Roadrunner only in areas where Central Cal carried on business and had established goodwill
13   would not be invalid. Moreover, the SPA includes a savings provision, which provides that the
14   parties will agree to the maximum duration, scope, or area covered, should a court find that the
15   original restrictions agreed to by the parties are unreasonable. (See Doc. No. 113-2 at 7; SPA §
16   7.4(c).)
17              Consequently, the court will narrowly construe the non-competition provisions of the SPA
18   and enforce it only in areas where Central Cal carried on business and/or had established
19   goodwill. The parties do not dispute that Cox has been employed by T.G.S. since July 2017.
20   Neither do the parties dispute that T.G.S. operates as a competitor to Central Cal and
21   Roadrunner.5 These actions by Cox were still prohibited by a narrower and legally enforceable
22   version of the parties’ non-competition provisions.
23   /////
24   /////
25   /////
26   /////
27
     5
       In his reply Cox appears to concede that his role at T.G.S. was in competition with Roadrunner.
28
     (See Doc. No. 124 at 7 n.5.)
                                                      19
 1                                              CONCLUSION
 2          For the reasons explained above, defendant and cross-complainant Cox’s partial motion
 3   for summary judgment (Doc. No. 175) is denied.
 4   IT IS SO ORDERED.
 5
        Dated:    March 27, 2019
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    20
